United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 4, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 02-51102
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

AIDA ARMENDARIZ

                     Defendant - Appellant

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. EP-02-CR-796-ALL-PRM
                       - - - - - - - - - -

Before KING, Chief Judge, and DeMOSS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Aida Armendariz appeals her guilty-plea conviction for

importation of 50 kilograms or more of marijuana and possession

with the intent to distribute that same amount.   She argues that

the district court clearly erred in refusing to award a two-level

reduction in her guideline range on the basis that she was a

minor participant in the offense.    See U.S.S.G. § 3B1.1.

Armendariz also avers that the district court failed to make


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-51102
                                 -2-

sufficient factual findings with regard to this issue so as to

allow this court to properly review the issue.

     The district court was not required to state its reasons for

denying the reduction because it expressly adopted the findings

and conclusions of the presentence report.    See United States

v. Gallardo-Trapero, 185 F.3d 307, 323-24 (5th Cir. 1999).

Because Armendariz failed to prove her minor role by a

preponderance of the evidence, the district court did not clearly

err by denying the adjustment.   See United States v. Brown, 54

F.3d 234, 241 (5th Cir. 1995); United States v. Edwards, 65 F.3d

430, 432 (5th Cir. 1995).   It is clear from the record that

Armendariz was not substantially less culpable than the average

participant in the offense and that her role was not peripheral

to the advancement of the illicit activity.   See Brown, 54 F.3d

241; United States v. Miranda, 248 F.3d 434, 446-47 (5th Cir.

2001).

     AFFIRMED.